Citation Nr: 1620159	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the Regional Office has jurisdiction over a claim for an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, depressed to include on the basis of clear an unmistakable error (CUE) in a March 29, 2010 Board decision.  

(The issue of whether a March 29, 2010 decision of the Board of Veterans' Appeals, which denied an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, depressed, should be revised or reversed on the grounds of CUE will be addressed in a separate decision).


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which found that the RO did not have jurisdiction of the Veteran's claim for an earlier effective date for the grant of an increased rating for the Veteran's service-connected schizophrenia based on CUE.  Specifically, it was noted that the Board issued a decision on this issue on March 29, 2010 and that the RO did not have jurisdiction to review the claim for CUE in a Board decision.  

Notably, the Board has construed a May 2010 statement from the Veteran as a motion for CUE in the March 29, 2010 Board decision.  Such issue will be addressed in a separate decision.  

Regarding representation, the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs (PR PAVA).  However, in February 2016 correspondence, the Veteran revoked PR PAVA as his representative.  As such, the Board recognizes the Veteran as pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2010 decision, the RO found that the RO did not have jurisdiction of the Veteran's claim for an earlier effective date for the grant of an increased rating for the Veteran's service-connected schizophrenia based on CUE.  Specifically, it was noted that the Board issued a decision on this issue on March 29, 2010 and that the RO did not have jurisdiction to review the claim for CUE in a Board decision. 

2.  The Veteran filed a timely notice of disagreement (NOD) in December 2010. 

3.  The RO issued a statement of the case (SOC) in September 2013.

4.  The Veteran has not filed a timely substantive appeal as to the September 2013 SOC.  	


CONCLUSION OF LAW

The criteria for a substantive appeal for the issue of whether the RO has jurisdiction over a claim for an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed to include on the basis of CUE in a March 29, 2010 Board decision have not been met.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

The timeliness and adequacy of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law, and not on the underlying facts or development of the facts.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no application.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


II. Substantive Appeal Laws and Regulations

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202.  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  See 38 C.F.R. § 20.302.  Extensions of time for filing a substantive appeal may be granted for good cause.  See 38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In a December 2010 letter, the RO found that the RO did not have jurisdiction of the Veteran's claim for an earlier effective date for the grant of an increased rating for the Veteran's service-connected schizophrenia based on CUE.  Specifically, it was noted that the Board issued a decision on this issue on March 29, 2010 and that the RO did not have jurisdiction to review the claim for CUE in a Board decision.  The Veteran filed a timely NOD in February 2011 and the RO issued an SOC in September 2013, continuing to deny the claim.  The Veteran has not filed a timely substantive appeal as to the September 2013 SOC.  

Having reviewed the record in its entirety, the Board finds that the Veteran failed to submit a substantive appeal with respect to the December 2010 decision that the RO found that the RO did not have jurisdiction of the Veteran's claim for an earlier effective date for the grant of an increased rating for the Veteran's service-connected schizophrenia based on CUE.  Rule 202 clearly conveys that a substantive appeal consists of a properly executed VA Form 9 or correspondence indicating the issues that the veteran wishes to appeal.  38 C.F.R. § 20.202.  While a review of the electronic Veterans Appeals Control and Locator System (VACOLS) shows that a substantive appeal was submitted on October 15, 2013, a review of the record is negative for such a document nor any other document showing an intent to perfect an appeal with regard to the earlier effective date issue in the September 2013 SOC. 

Therefore, the Board must dismiss the claim regarding whether the RO has jurisdiction over a claim for an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed to include on the basis of CUE in a March 2010 Board decision on the basis that a substantive appeal was not received regarding this issue.  Absent a timely filed substantive appeal, or a timely request for an extension of time for submission, the Board is without jurisdiction to adjudicate the claim, and this matter must be dismissed.  38 C.F.R. § 20.101.  The law and regulations are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claim of whether the RO has jurisdiction over a claim for an effective date earlier than November 23, 1994 for the assignment of a 100 percent disability rating for service-connected schizophrenia, UT, Depressed to include on the basis of CUE in a March 29, 2010 Board decision; and, the appeal is dismissed.  





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


